Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered January 9, 1987, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the third degree and petit larceny, upon a jury verdict, and imposing sentence.
*499Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the credible evidence (see, CPL 470.15 [5]).
We find no support in the record for the defendant’s pro se contention that he was denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
Finally, the sentence imposed neither violated the constitutional prohibition against cruel and unusual punishment (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950), nor was excessive (see, People v Suitte, 90 AD2d 80). Brown, J. P., Lawrence, Fiber and Spatt, JJ., concur.